          Case 1:17-cv-08104-ER Document 38 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRAFT FOOD GROUP BRANDS LLC,

                             Petitioner,

             v.                                                          ORDER

BEGA CHEESE LIMITED,                                                17 Civ. 08104 (ER)

                                 Respondent.



RAMOS, D.J.

       Kraft Food Group Brands LLC (“Kraft”) previously commenced an arbitration in the

International Centre for Dispute Resolution (“ICDR”) against Bega Cheese Limited (“Bega”).

On May 7, 2018, Bega filed a status report in this Court indicating that the Federal Court of

Australia had issued an order enjoining Kraft from proceeding with the ICDR arbitration. Doc.

30. The ICDR arbitration was to be stayed pending the outcome of proceedings between the

parties in Australia. Doc. 30.

       On October 10, 2019, this Court asked the parties to submit a written update as to the

status of this case. Doc. 31. The parties advised that their case pending in the Federal Court of

Australia was on appeal. Docs. 32, 33. The Court then instructed the parties to inform it when

the Federal Court of Australia reached a decision. Doc. 34. Bega later advised that on April 14,

2020, the Australian court had ruled against Kraft. Doc. 35. Kraft responded that it was

“considering a further appeal” of that decision, and that once proceedings were concluded, the

parties “will be in a position to determine what (if any) issues remain to be arbitrated in the

ICDR.” Doc. 37.
          Case 1:17-cv-08104-ER Document 38 Filed 11/10/20 Page 2 of 2




       There has been no further action in this case. Accordingly, the parties are instructed to

provide a joint status report by November 17, 2020.

       It is SO ORDERED.

Dated: November 10, 2020
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                2
